United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                   February 10, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40852
                           Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                           MOSES C. SALDUA,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                         (2:03-CR-393-1)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Moses C. Saldua appeals his guilty-plea convictions for the

simultaneous possession of a firearm and ammunition under 18 U.S.C.

§ 922(g)(1), contending the convictions are multiplicitous and

violate double jeopardy.    The Government does not seek to rely on

Saldua’s claimed waiver of appeal; therefore, this court will not

enforce it.    See United States v. Rhodes, 253 F.3d 800, 804 (5th

Cir. 2001).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As   the   Government    concedes,      simultaneous   convictions   and

sentences for the same criminal act involving possession of a

firearm and possession of ammunition violate double jeopardy.

United States v. Berry, 977 F.2d 915, 919 (5th Cir. 1992).                The

district court’s ordering Saldua’s sentences to run concurrently

does not change this         result.        Id. at 920; United States v.

Kimbrough, 69 F.3d 723, 729 (5th Cir. 1995), cert. denied, 517 U.S.
1157 (1996). Accordingly, we VACATE Saldua’s sentences and REMAND

for dismissal     of   one   of   the   duplicitous   convictions,   at   the

election of the Government, and for resentencing.

                                                   VACATED AND REMANDED




                                        2